Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on October 21, 2021. Claims 1-12, 21-26 are pending in the application.
Status of Objections and Rejections
The double patenting rejection be held in abeyance until all other issues are resolved with respect to the claims of the present application.
All rejections other from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 112, 1st paragraph, and 103 are necessitated by the amendments.
Claim Objections
Claim 1 is objected to because of the following informalities:  Examiner believes there is a typographical error at lines 9-10 of claim 1. The limitation “the first electrode channel” should be replaced with --the second electrode channel-- to correct the typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 11 recites an electrode selected from the group consisting of: phosphate buffer saline, a conductive solution, a conductive gel, a conductive paint, a polyelectrolyte, a conductive ink, a conductive epoxy, and a conductive glue The specification does not contain support for an elected selected from the group recited. The specification discloses at para. [0059], “[a]n electric field is induced in a main sorting microchannel using electrodes inserted in a highly conductive solution which is isolated from the microchannel by thin insulating barriers” and at para. [00109] that “[e]xamples of conductive solutions include phosphate buffer saline (PBS), conducting electrodes are provided in a conductive solution rather than the electrodes being a conductive solution. Applicant is required to cancel the new matter in reply to this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12, 21-23, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over C. Y. Lee, et al., (J. Micromech. Microeng. 14 (2004) 1390–1398)  and further in view of C. C. Chang, et al. (J. Micromech. Microeng. 14 (2004) 550–558).

Regarding claim 1, Lee teaches a device (electrokinetically
driven micro-mixers, Figs. 2 and 3) comprising: 
a sample channel for receiving a sample (channel portion shown in Fig. 2a,b for fluorescence sample injection); 
a first electrode channel for receiving a first electrode (first channel filled with Au/Cr shown in Fig. 3(c), Fig. 2); 
a first electrical insulation barrier between the first electrode channel and the sample channel (electrodes separated from microfluidic channel, substrate is formed of glass, p. 1393, right column, 4.1 microfabrication), wherein the first electrical insulation barrier is adapted to electrically insulate the first electrode channel  (shielding electrode channels such that these driving electrodes could be ‘buried’ inside and induce field effect on the sides of the channels, p. 1393, right column, 4.1 microfabrication);  
a second electrode channel for receiving a second electrode (second channel filled with Au/Cr shown in Fig. 3(c), Fig. 2); 
a second electrical insulation barrier between the second electrode channel and the sample channel (electrodes separated from microfluidic channel, substrate is formed of glass, p. 1393, right column, 4.1 microfabrication), wherein the second electrical insulation barrier is adapted to electrically insulate the first electrode channel from the sample channel (shielding electrode channels such that these driving electrodes could be ‘buried’ inside and induce field effect on the sides of the channels, p. 1393, right column, 4.1 microfabrication)l; and 
wherein the sample channel, the first electrode channel, and the second electrode channel are formed in a same layer (substrate shown in Fig. 3) of the device, the layer has a layer first surface (top layer of substrate, Fig. 3) and a layer second surface opposite the layer first surface (bottom layer of substrate, Fig. 3), and the sample channel, the first electrode channel, and the second electrode channel are formed as a recess into the layer first surface (Fig. 3 showing channels to be planar formed in a recess of substrate first surface).
Lee fails to teach at least one insulating structure within the sample channel.
Chang teaches electrokinetically driven flow mixing in microchannels with various
(abstract, p. 551, right column, last paragraph to p.552 left column, first paragraph) and made of silica glass (p. 553, 3. Results and discussion). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify the device of Lee to include the insulating structures (patterned rectangular black) within the sample channel with a reasonable expectation of success of enhancing mixing. 
The designation of the device as “a dielectrophoresis device” recites the purpose of the claimed invention. An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Lee is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Additionally, Lee teaches that A rapid mixing effect could be induced if an alternating electric field is provided on the electrodes (p. 1392, right column, first paragraph). 


Regarding claim 2, Modified Lee teaches wherein the at least one insulating structure is separate from each of the first and second insulation barriers (Lee, Fig. 2a showing sample channel separate from electrode channel wall, Chang, Fig. 5, rectangular blocks positioned along microchannel wall).

Regarding claim 3, Modified Lee teaches wherein the same layer is a single substrate layer and the sample channel, the first electrode channel, the second electrode channel, and the at least one insulating structure are all formed in the single substrate layer, and wherein the first insulation barrier, the second insulation barrier, and the at least one insulating structure are formed by the substrate ( Lee, showing channels formed in same substrate, Fig. 3; Chang, Fig. 4, block patterned on wall).

Regarding claim 4, Modified Lee teaches wherein the at least one insulating structure includes at least one of a circular shape, a diamond shape, a square shape, an angled shape, a rounded rectangle shape, a ridge shape, an oval shape, and a bump shape (Chang, bump shape, Fig. 4, Examiner interprets rectangular block protuberances to be a bump shape).

Regarding claim 5, Modified Lee teaches further comprising a plurality of insulating structures (Chang, Fig. 5, four rectangular blocks).

Regarding claim 6, Lee teaches wherein the single substrate layer is made from at least one of polydimethylsiloxane, glass, polyimide, polycarbonate, silicon, and plastic (glass, p. 1393, right column, 4.1 microfabrication).

Regarding claim 7, Lee teaches wherein the insulation barriers are made from at least one of polydimethylsiloxane, glass, polyimide, polycarbonate, silicon, and plastic (glass, p. 1393, right column, 4.1 microfabrication).

Regarding claim 8, Lee teaches wherein a portion of the sample channel is linear (Fig. 2(a) showing linear portion sample channel).

Regarding claim 9, Lee teaches wherein a width of the sample channel changes over a length of the sample channel (Fig. 2a showing reservoir width to be wider than linear portion).

Regarding claim 10, Modified Lee teaches wherein the width of the sample channel is narrower at a first end and/or second end of the sample channel than a middle of the sample channel along the length of the sample channel since the channel of Lee as modified by Chang would include narrower channel portions followed by wide channel portions as shown in Fig. 5 of Chang. 

Regarding claim 12, Modified Lee teaches wherein the plurality of insulating structures are arranged in a plurality of rows and/or columns (Chang, Fig. 5 showing two rows).

Regarding claim 21, Modified Lee teaches wherein the plurality of insulating structures are equally spaced from each other (Chang, Fig. 5 a, showing two spaced blocks).

Regarding claim 22, Modified Lee teaches wherein the plurality of insulating structures are unequally spaced from each other (Chang, Fig. 5(b), showing blocks spaced unequally from each other wherein the top electrodes are spread wider apart than distance between top electrode and bottom electrodes).

Regarding claim 23, Modified Lee fails to teach wherein at least one of the plurality of insulating structures is circular shaped and has a diameter of about 100 micrometers. Generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to use a circular shape which a person of ordinary skill in the art would have found obvious. 

Regarding claim 25, Modified Lee teaches wherein the at least one insulating structure extends from a bottom of the sample channel to the layer first surface (Chang showing rectangular block to be height of microchannel, Fig. 5).


Allowable Subject Matter
Claims 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to teach wherein at least two of the plurality of insulating structures are a different size from each other as recited in claim 24 in combination with limitations previously recited in claim 1. Chang teaches wherein the blocks are uniform in size (paragraph bridging p. 554-555). 
The prior art of record fails to teach the first and second electrode channels are filled with a conductive solution as recited in claim 26 in combination with limitations previously recited in claim 1. Lee teaches the electrodes were formed by using an electron-beam evaporation process to deposit a 0.4 µm Au layer within the shielding electrode channels (p. 1393, 4.1 Microfabrication).

Response to Arguments
Applicant’s arguments have been considered but are moot in light of new grounds for rejection.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795